The opinion of the court was delivered by
Allen, J.:
The only errors claimed by plaintiffs in error which they seek to have this court consider are based on the testimony introduced on the trial of the action. A case-made is attached to the petition in error, which contains no statement to the effect that it includes all the evidence, though the certificate of the trial judge who settled the case contains such a statement. Within the oft-repeated decisions of this court, this is insufficient to present the questions sought to be raised in this court. (The State, ex rel., v. Comm’rs of Harper Co., 43 *382Kas. 195; Hill v. National Bank, 42 id. 364; Insurance Co. v. Hogue, 41 id. 524; Weaver v. Eddy, 37 id 540.)
Judgment affirmed.
All the Justices concurring.